[ex102ferreraincentiveint001.jpg]
EXHIBIT 10.2 CONFIDENTIAL TREATMENT: U.S. CONCRETE, INC. HAS REQUESTED THAT THE
OMITTED PORTIONS OF THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. U.S. CONCRETE, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION. Execution Copy 1 110193941
v2 FERRARA BROS., LLC CLASS B INCENTIVE INTERESTS AWARD AGREEMENT This Class B
Incentive Interests Award Agreement (this “Agreement”), is made effective as of
the calendar day immediately following the later of (a) the date on which the
effective time of the Merger (as defined herein) in the State of New York
occurs, (b) the date on which the effective time of the Merger in the State of
Delaware occurs and (c) April 9, 2015 (such date, the “Grant Date”), between
Ferrara Bros., LLC, a Delaware limited liability company (the “Company”), and 2G
FB LLC (“Holder”). R E C I T A L S: WHEREAS, prior to the execution of this
Agreement, the Company entered into that certain Amended and Restated Limited
Liability Company Agreement of the Company (as amended, restated, modified, or
supplemented from time to time, the “LLC Agreement”); WHEREAS, capitalized terms
used and not otherwise defined in this Agreement shall have the meanings set
forth in the LLC Agreement; WHEREAS, pursuant to the LLC Agreement, the Company
may issue Class B Incentive Interests (the “Incentive Interests”) to Holder;
WHEREAS, prior to the date hereof and in any event prior to the issuance of the
Incentive Interests, Ferrara Bros. Building Materials Corp., a New York
corporation was merged with and into the Company (the “Merger”); and WHEREAS,
the Company desires to issue to Holder that number of Incentive Interests as set
forth on the signature page hereto, subject to the terms and conditions set
forth in this Agreement and the LLC Agreement. NOW, THEREFORE, in consideration
of the mutual covenants hereinafter set forth, the parties hereto agree as
follows: 1. Issuance of Incentive Interests. Subject to the terms and conditions
of the LLC Agreement and the additional terms and conditions set forth in this
Agreement, the Company hereby issues to Holder the number of Incentive Interests
set forth on the signature page attached hereto effective as of the Grant Date.
In no event shall the Incentive Interests granted hereby be issued prior to, or
deemed issued prior to, the calendar day immediately following the later of (a)
the date on which the effective time of the Merger in the State of New York
occurs and (b) the date on which the effective time of the Merger in the State
of Delaware occurs.



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint002.jpg]
2 2. Vesting; Per Class B Incentive Interests Price. The Incentive Interests
shall vest as set forth on Annex A attached hereto. The “Per Class B Incentive
Interests Price” for purposes of the LLC Agreement means $1,000 per vested Class
B Incentive Interest. 3. Rights as Holder of Incentive Interests; Profits
Interests. Subject to the terms of the LLC Agreement, Holder shall be (a) the
record owner of the Incentive Interests issued hereunder and (b) as record
owner, shall be entitled to the rights of a holder of Incentive Interests as set
forth in the LLC Agreement, in each case, effective as of the Grant Date. All
Incentive Interests are subject to certain restrictions as provided in the LLC
Agreement. The Incentive Interests are intended to constitute “profits
interests” within the meaning of Rev. Proc. 93-27, 1993-2 C.B. 343 and Rev.
Proc. 2001-43, 2001-2 C.B. 191. 4. Section 83(b) Election; Withholding. The
Company recommends that within thirty (30) calendar days after the Grant Date,
Holder should make an election with the Internal Revenue Service (“IRS”) under
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations promulgated thereunder (an “83(b) Election”), in the form
attached hereto as Exhibit A. Holder shall submit any 83(b) Election to the IRS
within thirty (30) calendar days after the Grant Date and shall promptly send a
copy to the Company. To the extent that Holder does not make an 83(b) Election
with respect to the Incentive Interests and Holder is subject to ordinary income
and withholding taxes upon the vesting of such Incentive Interests (the “Vesting
Units”), Holder will be required to pay, in cash, to the Company an amount equal
to such withholding taxes, as determined by the Company in good faith and the
Company shall remit any such payments to the proper taxing authorities. The
Company shall be authorized to withhold from compensation otherwise payable to
Holder by the Company or its Affiliates the amount of such withholding taxes.
Holder understands that (a) in making the 83(b) Election, Holder may be taxed at
the time the Incentive Interests are issued hereunder to the extent the fair
market value of the Incentive Interests exceeds the purchase price, if any, for
such Incentive Interests and (b) in order to be effective, the 83(b) Election
must be filed with the IRS within thirty (30) calendar days after the Grant
Date. Holder hereby acknowledges that (i) the foregoing description of the tax
consequences of the 83(b) Election is not intended to be complete and, among
other things, does not describe state, local or foreign income and other tax
consequences, (ii) the Company has not provided, and is not hereby providing,
Holder with tax advice regarding the 83(b) Election and has urged Holder to
consult Holder's own tax advisor with respect to the income taxation
consequences thereof, and (iii) the Company will have no liability to Holder if
the actual fair market value of any of the Incentive Interests on the date
hereof exceeds the amount specified in the 83(b) Election. 5. Notices. All
notices, requests, consents and other communications hereunder to any party
shall be deemed to be sufficient if delivered in writing in person or by
telecopy (or similar electronic means with a copy following by
nationally-recognized overnight courier) or sent by nationally-recognized
overnight courier or first class registered or certified mail, return receipt
requested, postage prepaid, addressed to such party at the address set forth in
the LLC Agreement or on the signature page hereto or at such other address as
may hereafter be designated in writing by such party to the other parties. 6.
Incentive Interests Subject to Agreements. As a condition of the issuance of the
Incentive Interests, Holder will become a party to the LLC Agreement. By
entering into this Agreement, Holder acknowledges and agrees that (a) Holder has
received and read the copy of the LLC Agreement enclosed with this Agreement,
(b) the Incentive Interests are subject to the LLC Agreement, the terms and
provisions of which are hereby incorporated herein by reference, and this
Agreement, including the terms and conditions set forth on Annex A attached
hereto, (c) Holder shall execute, and return to the Company,



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint003.jpg]
3 an executed copy of this Agreement and the LLC Agreement, and (d) the
Incentive Interests are only transferable in accordance with the LLC Agreement.
7. Legend. Each certificate (if certificated) evidencing Incentive Interests and
each instrument issued in exchange for or upon the transfer of any Incentive
Interests shall be stamped or otherwise imprinted with a legend in substantially
the following form, or such similar legend as may be specified in any other
agreement with the Company: “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
SUBJECT TO (1) THE TERMS SET FORTH IN THE AWARD AGREEMENT DATED AS OF APRIL 11,
2015 AND (2) THE REDEMPTION AND FORFEITURE TERMS AND CERTAIN TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF FERRARA BROS., LLC. THE SECURITIES MAY NOT BE OFFERED OR SOLD
EXCEPT IN COMPLIANCE WITH SUCH TRANSFER RESTRICTIONS. COPIES OF SUCH AGREEMENTS
ARE ON FILE WITH THE SECRETARY OF FERRARA BROS., LLC AND ARE AVAILABLE WITHOUT
CHARGE UPON WRITTEN REQUEST THEREFOR. THE HOLDER OF THIS CERTIFICATE, BY
ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF
THE AFORESAID AGREEMENTS.” 8. No Right to Continued Service. This Agreement
shall not be construed as giving Holder or any Affiliate, member, or equity
holder of Holder the right to be retained in the employ of, or to continue to
provide services to, the Company or any of its Affiliates. 9. Entire Agreement.
This Agreement and the LLC Agreement, as any of the foregoing may be amended or
supplemented in accordance with their terms, constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and therein and supersedes all prior communications, representations and
negotiations in respect thereto. 10. Signature in Counterparts. This Agreement
may be signed in counterparts, each which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of Delaware to be applied. [SIGNATURE PAGE FOLLOWS] IRS Circular
230 Notice Requirement. This communication is not given in the form of a covered
opinion, within the meaning of Circular 230 issued by the United States
Secretary of the Treasury. Thus, we are required to inform you that you cannot
rely upon any tax advice contained in this communication for the purpose of
avoiding United States federal tax penalties. In addition, any tax advice
contained in this communication may not be used to promote, market or recommend
a transaction to another party.



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint004.jpg]
Signature Page to Class B Incentive Interests Award Agreement IN WITNESS
WHEREOF, the parties hereto have executed this Agreement as of the date first
written above. FERRARA BROS., LLC By: /s/ Kevin R. Kohutek Name: Kevin R.
Kohutek Title: Vice President 2G FB LLC By: /s/ Joseph J. Ferrara Name: Joseph
J. Ferrara Title: Manager Incentive Interests Number (#) Class B Incentive
Interests 35,000



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint005.jpg]
5 ANNEX A VESTING TERMS (a) For the purposes of the LLC Agreement, this Award
Agreement and the Class B Incentive Interests granted pursuant thereto and
hereto, the following definitions shall apply: (i) “2020 Measurement Period
Corrective Maximum Amount” means an amount equal to 35,000,000, less the
aggregate Performance Amounts for the Measurement Periods for fiscal years 2017,
2018, and 2019. (ii) “Aggregate Maximum Distribution” with respect to the vested
Class B Incentive Interests means 35,000,000.00. (iii) “Performance Amount”
means, with respect to each Measurement Period, if the EBITDA for such
Measurement Period is equal to or greater than the Qualifying EBITDA Threshold
for such Measurement Period, an amount equal to the product of: (i) the amount
set forth on Schedule A under the column entitled “Performance Amount” for such
Measurement Period, multiplied by (ii) the amount equal to (A) the sum of (1)
the EBITDA for such Measurement Period, plus (2) the amount by which EBITDA in
any prior Measurement Period was in excess of the amount set forth on Schedule A
under the column entitled “Target EBITDA to Achieve Maximum Payment” for such
prior Measurement Period (in each case to the extent, and solely to the extent,
such amount is not included in a prior Measurement Period’s calculation of
Performance Amount under this clause (2)), less (3) the sum of: (x) the
Qualifying EBITDA Threshold for such Measurement Period, plus (y) the amount by
which EBITDA in any prior Measurement Period was less than the Qualifying EBITDA
Threshold for such prior Measurement Period (in each case to the extent, and
solely to the extent, not included in a prior Measurement Period’s calculation
of Performance Amount under this clause (y)), divided by (2) the amount set
forth on Schedule A under the column entitled “Target EBITDA to Achieve Maximum
Payment” for such Measurement Period, less the Qualifying EBITDA Threshold for
such Measurement Period; provided, however, that, in calculating the amount
described in the foregoing clause (3)(y) of this definition of Performance
Amount in the event that the EBITDA for a given Measurement Period with respect
to 2017, 2018, or 2019 is below the amount set forth on Schedule A under the
column entitled “Floor EBITDA” for such Measurement Period, the amount set forth
on Schedule A under the column entitled “Floor EBITDA” shall be used instead as
the Qualifying EBITDA Threshold for purposes of such calculation of the prior
Measurement Period with respect to 2017, 2018, or 2019, as applicable; provided,
further however, that: (1) in the special case when both (x) EBITDA (as adjusted
pursuant to the preceding calculation of Performance Amount) for the 2020
Measurement Period is greater than the amount set forth on Schedule A under the
column entitled “Target EBITDA to Achieve Maximum Payment” for the Measurement
Period for fiscal year 2020 and (y) the sum of the Performance Amounts earned
with respect to all Measurement Periods equals less than 35 million, then the
following principles shall govern the award of additional Performance Amounts to
the Performance Amount for the Measurement Period for 2020: a. The “Remaining
Potential Award” equals (x) the 2020 Measurement Period Corrective Maximum
Amount, minus (y) ****;



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint006.jpg]
6 b. The “Remaining Cumulative EBITDA” equals (x) the sum of the amounts set
forth on Schedule A under the column entitled “Target EBITDA to Achieve Maximum
Payment”, minus (y) the sum of EBITDA for each Measurement Period (inclusive of
the **** of EBITDA for the Measurement Period for fiscal year 2020 which is a
prerequisite of this special case scenario); and c. The relationship of the
Remaining Potential Award to Remaining Cumulative EBITDA shall govern the pro
rata treatment for purposes of computing how much of an additional Performance
Award is to be awarded in this special case scenario for the Measurement Period
for fiscal year 2020. (2) in no event shall the total Performance Amount in a
given Measurement Period exceed the amount set forth on Schedule A under the
column entitled “Maximum Payment” for such Measurement Period; and (3) in no
event shall the sum of each Performance Amount with respect to all Measurement
Periods exceed 35,000,000. (iv) “Performance Statement” means, for each
Measurement Period, a written statement setting forth (i) in reasonable detail,
the Company’s calculation of EBITDA for such Measurement Period, and (ii) the
Company’s calculation of the Performance Amount (such calculation, the
“Estimated Performance Amount”, if any, for such Measurement Period. (v)
“Designated Acquisitions” means such acquisitions agreed upon by email from ****
to **** and the Seller’s Representative on the date hereof at 12:52 p.m. Dallas
time. (vi) “EBITDA” means, for the Measurement Period and without duplication,
the sum of (A) consolidated net income of the Performance Business for such
Measurement Period (computed without regard to any extraordinary items of gain
or loss), plus (B) to the extent included in the calculation of net income for
the Measurement Period, the sum of (1) interest expense, (2) income tax expense,
and (3) depreciation and amortization expense, in all cases determined in
accordance with GAAP in a manner consistent with the historical accounting
practices of such Seller; provided, however, that in determining such EBITDA:
(A) EBITDA shall not include any gains, losses or profits realized from the sale
of any assets other than in the ordinary course of business and (B)****;
provided, however, that ****. (vii) “EBIDTA Target” means, with respect to a
Measurement Period, the amount set forth on Schedule A under the column entitled
“Target EBITDA to Achieve Maximum Payment” for such Measurement Period. (viii)
“Measurement Period” means (i) with respect to fiscal year 2017, January 1, 2017
through December 31, 2017, (ii) with respect to fiscal year 2018, January 1,
2018 through December 31, 2018, (iii) with respect to fiscal year 2019, January
1, 2019 through December 31, 2019, and (iv) with respect to fiscal year 2020,
January 1, 2020 through December 31, 2020. (ix) “Performance Business” means:
****. (x) “Qualifying EBITDA Threshold” means, with respect to a Measurement
Period, the amount set forth on Schedule A under the column entitled “Qualifying
EBITDA Threshold” for such Measurement Period.



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint007.jpg]
7 (b) On or prior to February of the second fiscal year after the end of an
applicable Measurement Period (e.g., 2019 for 2017, 2020 for 2018, 2021 for
2019, and 2022 for 2020), the Company shall prepare and deliver to the Parent
and the Class B Member the Performance Statement. Promptly following the
delivery of the Performance Statement to the Class B Member, the Company shall
afford the Class B Member and its representatives the reasonable opportunity to
examine the Company’s calculation of EBITDA and the Estimated Performance Amount
and such underlying records and work papers as are reasonably necessary and
appropriate. The Company shall cooperate with the Class B Member and its
representatives in such examination. If the Class B Member disagrees with the
Company’s calculation of EBITDA or the Estimated Performance Amount contained in
the Performance Statement, the Class B Member shall, within thirty (30) calendar
days after receipt of the Performance Statement, deliver a written notice (a
“Performance Objection Notice”) to the Company setting forth the Class B
Member’s objections to the Performance Statement. The Performance Objection
Notice shall contain a specific list of the disputed items and, for each
individual disputed item, sufficient detail regarding the nature and the basis
for such disputed item. If a Performance Objection Notice is not delivered
within such time period, then the Estimated Performance Amount as set forth in
the Performance Statement delivered by the Company shall be conclusive and
binding upon each of the Company, the Parent Group and the Class B Member and
shall be deemed the “Final Performance Amount.” Any item or amount with respect
to which no dispute is raised in the Performance Objection Notice will be final,
conclusive and binding on each of the Company, the Parent Group and the Class B
Member. The Company and the Class B Member shall in good faith attempt to
resolve all items set forth in the Performance Objection Notice and, if the
Company and the Class B Member so resolve all such items, the Performance
Statement, including the EBITDA and the Final Performance Amount, as amended to
the extent necessary to reflect the resolution of the items set forth in the
Performance Objection Notice, shall be conclusive and binding on each of the
Company, the Parent Group and the Class B Member. If the Company and the Class B
Member do not reach agreement in resolving the items set forth in the
Performance Objection Notice within thirty (30) calendar days after such
Performance Objection Notice is timely and properly delivered to the Company,
either the Company or the Class B Member may submit the dispute to the
Independent Accountant (as defined in the Share Purchase Agreement) for
resolution. The Company and the Class B Member shall jointly instruct the
Independent Accountant that he or she (A) shall act as an expert and not as an
arbitrator and (B) shall review only the disputed items that were specifically
identified in the Performance Objection Notice and that the Company and the
Class B Member were unable to resolve during such thirty (30) calendar day
period after such Performance Objection Notice was timely and properly delivered
to the Company. Promptly, but no later than thirty (30) calendar days after
acceptance of his or her appointment as Independent Accountant, the Independent
Accountant shall determine, based solely on written submissions by the Company
and the Class B Member, and not by independent review, only those issues in
dispute and shall render a written report as to the resolution of the dispute
and the resulting computation of the EBITDA and the Final Performance Amount
which shall be conclusive and binding on the Parties. In resolving any disputed
item, the Independent Accountant (x) shall be bound by the provisions of this
Award Agreement and the LLC Agreement and (y) may not assign a value to any
individual disputed item greater than the greatest value for such item claimed
by the Company or the Class B Member or less than the smallest value for such
item claimed by the Company or the Class B Member. (c) The Class B Member hereby
agrees and acknowledges that (i) from and after the Effective Date, the Company
and the Parent Group have the right to operate the Performance Business (and all
other components of the Company’s or the Parent Group’s business) in any way
that the Company deems appropriate in the Company’s sole and absolute
discretion, (ii) the Company and the Parent Group have no obligation to operate
the Performance Business (or any other component of the Company’s or the Parent
Group’s business) in a manner designed to achieve any EBITDA, EBITDA Target or
the Performance Amount, (iii) the post-Closing Board of Managers of the Company
and the boards of managers and comparable governing bodies of the members of the
Parent Group shall have the



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint008.jpg]
8 power and right to control all aspects of the business and operations of the
Performance Business including all personnel (including directors and officers)
decisions and the sale, marketing, supply, pricing and distribution of all of
the products and services, which actions may have the effect of reducing or
eliminating EBITDA and/or affecting the Company’s ability to achieve or
achievement of the EBITDA Target or the resulting Performance Amount, (iv) the
Company and the Parent Group are not obligated to operate the Performance
Business (or any component of the Company’s or the Parent Group’s business) in a
manner consistent with the manner in which any prior owner or operator operated
the Performance Business prior to the Closing Date, (v) the Company is under no
obligation to continue to serve any client, customer, or Person after the
Effective Date, (vi) the Performance Amounts described in this Annex A (and the
resulting vesting of the Class B Incentive Interests, if applicable) are
speculative and subject to numerous factors outside the control of the Company
and the Parent Group, (vii) none of the Parent, any Subsidiary of the Parent or
the Company owes any fiduciary duty or express or implied duty to any Class B
Member, other than any implied duty of good faith imposed by applicable New York
law, (viii) none of the Parent, any Subsidiary of the Parent or the Company
makes any representation and expresses no opinion as to the value or likelihood
of the Performance Business achieving an EBITDA Target, and (ix) the parties to
the LLC Agreement and this Award Agreement solely intend for the express
provisions of this Award Agreement and the LLC Agreement to govern their
relationship with respect to the Performance Amounts, the Class B Incentive
Interests, the vesting thereof, and the calculation and determination of any
component of or any matter related to the foregoing. (d) Upon the determination
of a Final Performance Amount for a Measurement Period, a number of unvested
Class B Incentive Interests of the Class B Member equal to the following shall
vest: (i) the Final Performance Amount for such Measurement Period, divided by
(ii) 1,000. For example, if the Final Performance Amount is equal to ****, then
**** Class B Incentive Interests shall vest. By way of example and not
limitation, example calculations of the Performance Amounts and the resulting
vesting of the Class B Incentive Interests are set forth below on Schedule B.
(e) In the event that there are unvested Class B Incentive Interests following
the determination of the Final Performance Amount for all Measurement Periods,
all such unvested Class B Incentive Interests following such determination shall
be automatically canceled and of no further force or effect and shall be
canceled on the books and records of the Company and its applicable transfer
agent. (f) Notwithstanding anything to the contrary contained herein, as a
condition to the vesting of any Incentive Interest, **** must not all have been
terminated for Cause by the Company, Parent or any of their Subsidiaries and, in
the event that each of **** have been terminated for Cause by the Company,
Parent or any of their Subsidiaries then all such unvested Incentive Interests
at the time of termination shall immediately terminate and be of no further
force or effect and regardless of any subsequent determination of a Final
Performance Amount, no further vesting shall occur.



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint009.jpg]
Schedule A Fiscal Year Performance Amount (in millions) Qualifying EBITDA
Threshold (in millions) Target EBITDA to Achieve Maximum Payment (in millions)
Maximum Payment (in millions) Floor EBITDA (in millions) 2017 **** **** ****
**** **** 2018 **** **** **** **** **** 2019 **** **** **** **** **** 2020 ****
**** **** 2020 Measurement Period Corrective Maximum Amount N/A Provided,
however, that in the event that none of the Designated Acquisitions is completed
on or prior to January 1 of the Measurement Period the following shall
constitute Schedule A: Fiscal Year Performance Amount (in millions) Qualifying
EBITDA Threshold (in millions) Target EBITDA to Achieve Maximum Payment (in
millions) Maximum Payment (in millions) Floor EBITDA (in millions) 2017 ****
**** **** **** **** 2018 **** **** **** **** **** 2019 **** **** **** **** ****
2020 **** **** **** 2020 Measurement Period Corrective Maximum Amount N/A



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint010.jpg]
Schedule B Example Calculations 2017 EBITDA ($ in millions) Performance Amount
on Such Year (Corresponding Vested Class B Incentive Interests) 2018 EBITDA ($
in millions) Performance Amount on Such Year (Corresponding Vested Class B
Incentive Interests) 2019 EBITDA ($ in millions) Performance Amount on Such Year
(Corresponding Vested Class B Incentive Interests) 2020 EBITDA ($ in millions)
Performance Amount on Such Year (Corresponding Vested Class B Incentive
Interests) Example 1 **** **** **** **** **** **** **** **** Example 2 **** ****
**** **** **** **** **** **** Example 3 **** **** **** **** **** **** **** ****
Example 4 **** **** **** **** **** **** **** **** Example 5 **** **** **** ****
**** **** **** **** ** In cases in which the special case scenario is
implicated, the following examples would apply: 2017 EBITDA ($ in millions)
Performance Amount on Such Year (Corresponding Vested Class B Incentive
Interests) 2018 EBITDA ($ in millions) Performance Amount on Such Year
(Corresponding Vested Class B Incentive Interests) 2019 EBITDA ($ in millions)
Performance Amount on Such Year (Corresponding Vested Class B Incentive
Interests) 2020 EBITDA ($ in millions) Performance Amount on Such Year
(Corresponding Vested Class B Incentive Interests) Example 1 ****  **** ****
**** ****  **** **** **** Example 2 ****  **** **** **** ****  **** **** ****
Example 3 ****  **** **** **** ****  **** **** **** Example 4 ****  **** ****
**** ****  **** **** ****



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint011.jpg]
Annex A-1 ****



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint012.jpg]
Annex A-2 ****



--------------------------------------------------------------------------------



 
[ex102ferreraincentiveint013.jpg]
EXHIBIT A ELECTION TO INCLUDE PROFITS UNITS IN GROSS INCOME PURSUANT TO SECTION
83(b) OF THE INTERNAL REVENUE CODE The undersigned was issued Class B Incentive
Interests (the “Profits Units”) of Ferrara Bros., LLC (the “Company”) on April
__, 2015. The undersigned desires to make an election to have the Profits Units
taxed under the provision of Section 83(b) of the Internal Revenue Code of 1986,
as amended (“Code §83(b)”), at the time such Profits Units were issued.
Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the
Profits Units (described more fully in Paragraph 2 below), to report as taxable
income for calendar year 2015 the excess, if any, of the Profits Units’ fair
market value on _____________, over the purchase price thereof, if any. The
following information is supplied in accordance with Treasury Regulation
§1.83-2(e): The name, address and social security number of the undersigned:
______________________________ ______________________________
SSN:__________________________ 1. A description of the property with respect to
which the election is being made: 35,000 Profits Units. 2. The date on which the
property was transferred: April __, 2015. The taxable year for which such
election is made: calendar year 2015. 3. The restrictions to which the property
is subject: If the undersigned ceases to be employed by the Company or any of
its subsidiaries under certain circumstances, all or a portion of the Profits
Units may be subject to forfeiture. The Profits Units are also subject to
transfer restrictions and vesting. 4. The aggregate fair market value on April
__, 2015, of the Profits Units, determined without regard to any lapse
restriction, is: $__________. 5. The aggregate amount paid for the Profits Units
is $0.00. 6. A copy of this election has been furnished to the Secretary of the
Company pursuant to Treasury Regulations §1.83-2(e)(7). Dated: _____________,
2015 ____________________________ Name:



--------------------------------------------------------------------------------



 